DETAILED ACTION
This action is a response to the communication received on 2/22/2021. Examiner acknowledges the amendments made to claims 14 and 19.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found are US 2003/0167078 (Weisner et al., hereinafter Weisner), US 2006/0122660 (Boveja et al., hereinafter Boveja), and US 2016/0250470 (Malackowski). However, the prior art does not disclose the following limitations in the claims. 
In regards to claim 1, the prior art of record does not teach or suggest a system, as claimed by Applicant, where a server processor is configured to compare use to data to other patient recorded outcomes and cause the second transmitter to transmit an update to the treatment regimen to the tissue engineering apparatus in response to the comparison.
Claims 2-7 are dependent on allowed matter from claim 1 and are allowed.
 
In regards to claim 8, the prior art of record does not teach or suggest a server, as claimed by Applicant, where the server has 

a processor configured to:
store the use data in the database to a record corresponding to the patient; and 
perform an update to the treatment regimen in response to a comparison of the use data to other patient recorded outcomes.
Claims 9-14 are dependent on allowed matter from claim 8 and are allowed.

In regards to claim 15, the prior art of record does not teach or suggest a system, as claimed by Applicant, that includes 
a processor configured to collect an activity level of the patient during use of the tissue engineering apparatus according to the treatment regimen; and
a first transceiver configured to transmit the activity level; and
a remote server comprising:
a second transceiver configured to receive the activity level and transmit a flag to a subscribing device in response to the activity level exceeding a threshold level.
Claims 16-20 are dependent on allowed matter from claim 15 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791